Order entered March 19, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01470-CV

                                  LANDON MAY, Appellant

                                                V.

                               MARIBETH BRYANT, Appellee

                       On Appeal from the County Court at Law No. 2
                                    Hunt County, Texas
                            Trial Court Cause No. CC1400171

                                           ORDER
       Before the Court is appellant’s March 17, 2015 voluntary motion for dismissal.

Appellant asks the Court to dismiss this cause and remand this case to the trial court for further

proceedings. Appellant does not state that the motion is agreed nor does he ask the Court to

vacate the trial court’s judgment. See TEX. R. APP. P. 42.1(a)(2)(B). Accordingly, we DENY

appellant’s motion without prejudice to filing a motion that complies with rule of appellate

procedure 42.1(a). See TEX. R. APP. P. 42.1.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE